Citation Nr: 1647414	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, including with associated symptoms (e.g., radiating pain and numbness, etc.) affecting the lower extremities. 


REPRESENTATION

Appellant represented by:	Stacey Peen Clark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2013, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a "Travel Board hearing".  A transcript of the hearing is of the record.

The Board subsequently remanded the claim in March 2014 for further development and consideration, including especially obtaining treatment records from the Naval Hospital in Pensacola, Florida, from during the Veteran's time in service, also VA clinical records from more recent evaluation and treatment since service, and lastly to have him undergo a VA compensation examination for a medical nexus opinion concerning the likelihood his low back disorder being claimed started during his service, or within a year of his discharge from service, or is otherwise related or attributable to his service.

Additionally when remanding the claim in March 2014, the Board also acknowledged an allegation of clear and unmistakable error (CUE) that had been made during the hearing with regards to the January 2009 rating decision at issue in this appeal.  But since the Board is granting service connection in this decision, so in effect overturning the RO's January 2009 denial of this claim, this corollary CUE issue is moot.

The Board also sees the Appellant-Veteran submitted a private medical opinion proclaiming the Veteran's low back disorder is service connected.  Although this supporting medical opinion was submitted after issuance of the most recent Supplemental Statement of the Case (SSOC) that the Veteran received on remand, there was a waiver attached from the Veteran's representative allowing the Board to consider this opinion in the first instance.  See 38 C.F.R. § 20.1304(c) (2015). 

The Veteran's attorney also has raised the issue of entitlement to an increased rating for the low back disorder at issue on the premise that it renders the Veteran unemployable, meaning incapable of obtaining employment that could be considered substantially gainful versus just marginal in comparison when also considering his level of education, prior work experience and training.  38 C.F.R. §§ 4.15, 4.16, 4.18, 4.19 (2015).  She therefore has raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This claim is a bit premature, however, since the RO first has to implement the Board's grant of service connection for this disability and assign a rating for it.  If the rating is not to the Veteran's satisfaction, then he will have to separately appeal this "downstream" issue - including any purported derivative entitlement to a TDIU.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (allowing the Board to assume jurisdiction over a TDIU claim only in certain, specifically defined, circumstances, notably, when a Veteran is requesting a higher rating for an already adjudicated service-connected disability and says he cannot work because of it).


FINDING OF FACT

The Veteran's low back disorder with associated symptoms affecting his lower extremities as likely as not began during his service and has persisted ever since.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, service connection for this low back disorder with associated symptoms affecting his lower extremities is warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, though, the Board need not discuss whether there has been compliance with these preliminary obligations because the claim is being granted, in full.  That is to say, even were the Board to assume, for the sake of argument, that VA has not provided the required notice and assistance, this at most would be inconsequential and, therefore, amount to no more than nonprejudicial, i.e., harmless error.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that Veterans Claims Assistance Act (VCAA) notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless.  See also 38 C.F.R. § 20.1102.  There is no such possibility in this particular instance.


Service Connection

In deciding this claim, the Board has reviewed all of the evidence in the record, but with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as concerning this claim being decided.

The Veteran attributes his low back disorder to his military service, so contends it is a service-connected disability.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service; the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 
      
Some diseases, such as arthritis, are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

If chronicity (permanency) in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term chronic disease, whether as shown during service or manifest to a compensable degree within the presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331 (2013). 
      
The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must grant the Veteran's claim if the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for versus against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran's service treatment records (STRs) show he was treated for lower back pain at least eight times during his service.  Clinical notes reveal that his lower back pain was recurrent, aggravated by moving engine parts and heavy equipment, and consistently treated with light duty, therapeutic treatment, and appropriate medication.  In April 1979, he was hospitalized for his back pain.  He reports that soon after that hospital visit he began attending physical therapy at the Pensacola Naval Hospital.  In June of 1980, his STRs record a history of chronic low back pain and questionable spinal arthritis.  When he left service in September 1981, the separation examination did not report any abnormalities of his back.  In his 2013 Board hearing testimony, however, he explained that he did not indicate any abnormalities of his back at the time of his separation examination from service because he did not want to wait for an official diagnosis of his low back disorder and consequently delay his discharge.

Soon after he left service, the Veteran reported that his back problems persisted.  According to 1994 private medical records, less than two years out of service (in 1983) he underwent an L4 through S1 discectomy and back fusion.  After recovering, he was able to return to work for some time, but again required a percutaneous discectomy in 1989.  He then had a final discectomy in 1994.  Since his last surgery, he has reported constant back pain and additional back issues.  He applied for and was granted Social Security disability for his degenerative disc disease in 2008.  He filed for VA benefits that same year, initiating this claim.

The Board finds that entitlement to service connection for a low back disorder with associated symptoms affecting the lower extremities is warranted.  Private medical records as well as VA examination reports show the Veteran has been diagnosed with a current low back disorder, including, but not limited to, low back pain, 
L2-L3 and L3-L4 lumbar spondylosis, right L5 radiculopathy, L4-L5 herniated discs, and recurrent disc herniation.  His previous back surgeries, clinical evaluations, and various treatments show he has continually suffered from a low back disorder and continues to suffer to the present day.

The STRs provide sufficient evidence that the Veteran injured his back while he was in service.  He reports that he chronically injured his back while he was working on jet engines.  From 1977 to 1981, while in service, he visited the on-base clinic at least eight times with complaints of lower back pain.  In March of 1979, he went to the emergency room with back pain and subsequently reported that he began to pursue physical therapy at the Pensacola Naval Hospital.  During a June 1980 clinic visit he reaffirmed that he had been having back pain for two to three years while in service.  These documents and his competent and credible testimony show incidents of lower back injury in service.

The Board finds that the persistent back issues, documented by reported back surgeries and evaluations, are sufficient to show that there is a relationship or correlation between the injuries in service and the current low back disorder.  Looking to the history of the Veteran's low back disorder, shortly after service, he underwent his first back surgery in 1983.  Six years later, in 1989, he again had another back procedure, which was followed in 1994 by a final back surgery.  Since 1994, he has sought even further treatment for his back pain up until the present.  Beyond the record, he also has stated that his back pain began in service and persisted ever since.  Finally, after looking over all of the evidence of record, including past private and VA medical records, the Board hearing transcript, and the Veteran's STRs, the Veteran's private physician provided a supporting opinion that the low back disorder is more than likely related to the injuries in service. 

The December 2008 VA examination provided a contrary negative opinion as to the nexus to service for the Veteran's low back disorder.  But this opinion provided little explanation as to why the Veteran's back issues in service could not be related to his present back disorder and so is given little probative weight when assessing the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


A more recent compensation examiner in a March 2016 VA examination report also provided a negative opinion as to nexus to service for the Veteran's back disorder.  However, the examiner heavily discounted the Veteran's testimony regarding his previous back surgeries, noting inconsistencies in the Veteran's statements.  But upon reviewing the record, the Board finds that the Veteran has not been inconsistent in reporting his previous back surgeries and, indeed, has repeated the same history to private physicians and VA examiners alike.  Specifically, the VA examiner questioned whether the 1983 back surgery occurred and based the opinion on the belief that it never occurred.  But the reports of VA examinations dated in December 2008 and February 2016, private medical records dated in October 2008 and May 1994, a Social Security disability report dated in October 2008, and finally the Veteran's own competent and credible testimony during the December 2013 hearing before the Board all document the initial 1983 back surgery, only some 2 years after the conclusion of his military service.  Furthermore, the private medical records from May 1994 document the details of the surgery, noting the location of the procedure, the hospital and doctor who performed the operation, and finally the medical complications that interceded after the surgery was complete.  The other documents also provide similar details of the initial 1983 surgery.  Moreover, the Veteran's subsequent 1989 and 1994 back surgeries have been consistently reported by him and are additionally documented by private records. 

The 2016 VA examiner also relied on the Veteran's normal exit examination to conclude the back issues in service were acute and did not persist after service.  But the Veteran's private physician noted that the type of lumbar injury experienced by the Veteran would never be evident through a lumbar X-ray, and would explain why the disorder would not have been reported on the Veteran's separation examination.  Because the VA examiner did not account for a true history of the Veteran's disability, the negative opinion is given little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  


The Veteran contends that he initially injured his back in service while he was working on jet engines.  The STRs confirm he injured his back multiple times in service, including requiring hospitalization on occasion.  He subsequently underwent three surgeries once out of service and has continued to receive treatment for his low back disorder to the present.  A private medical opinion concludes that the Veteran's present back disorder is related to in-service injury.  The probative value of this supporting opinion cannot be discounted merely because it relied, at least in part, on the history the Veteran self-recounted in the course of being evaluated and treated - particularly where, as here, this history has been determined to be credible.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Consequently, there is sufficient evidence of record to find the required correlation ("nexus") between the current disability and injuries in service.  This is especially true when resolving all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not required for service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.  Thus service connection for a low back disorder with associated symptoms affecting the lower extremities is warranted.


ORDER

Service connection for a low back disorder with associated symptoms affecting the lower extremities is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


